DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th, 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the structure bod” should read as “the structure body”.  Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include features of a plurality of hydrodynamic dampers provided on an outer circumference of the structure body and on a lower portion thereof. The hydrodynamic dampers are further defined as having a “blade shape”. The claim has further been amended to define “the nacelle and the structure body are integrally formed so that the nacelle does not move with respect to the structure body.” As such, the embodiments defined are depicted in Figure 11. However, claims 4-5 further define the structure body includes turning means. Figure 11 depicts the turning means as “42”. Claims 4-5 further state “which supports the nacelle such that the nacelle can turn” and “a hydraulic/friction damper, which suppresses the yawing of the nacelle with respect to the water surface”. This claim limitation therefore includes features that are not utilized in conjunction with the structural limitations of claim 1. Figure 12 includes a hydraulic/friction damper (16) with a similar turning means (42), but is lacking the bladed hydrodynamic dampers and includes guy wires (54). claims 4-5 in combination with the features of claim 1 have not been detailed in the originally filed disclosure and there is no evidence or support for the combined features, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant invention.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is recited as a “floating offshore wind turbine according to claim 1”. However, claim 1 is recited as statutory category “a yawing suppressing apparatus of a wind turbine”. The claims are therefore directed to different inventions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen (US 7296971) in view of Lopez (US 8057127).
Regarding claim 1;
Borgen discloses a yawing suppressing apparatus of a wind turbine comprising: a rotor (14, 16) which is rotated by wind (19); a nacelle (12) in which at least a rotation shaft (axis 16 defines a shaft; implicit in design) of the rotor is accommodated; a structure body in the shape of a tower (2), which is moored by a mooring method which does not suppress rotation and yawing around a center axis with respect to a water surface (moored on bottom floor 5); and wherein the nacelle and the structure body are integrally formed so that the nacelle does not move with respect to the structure body (see Figure 1 as an example; there is no yaw or movement between tower 2 and nacelle 12).
Borgen fails to teach a plurality of hydrodynamic dampers in a blade shape, which suppresses rotation of the nacelle and yawing thereof with respect to the water surface the plurality of hydrodynamic dampers and an attachment portion thereof are directly provided on a lower portion of the structure body and positioned only in water and the plurality of hydrodynamic dampers is provided on an outer circumference of the structure body.
Lopez teaches an offshore wind turbine that is moored to a sea floor (see anchor 172 with mooring line 170). The tower (12) includes  plurality of hydrodynamic dampers (322) which Alternatively, fins 322 have any suitable cross-sectional shape including, without limitation, a triangular, an elliptical, an polygonal, or a rectangular cross-sectional shape” (Col. 8, Lines 24-49) which suppresses rotation of the nacelle and yawing thereof with respect to the water surface the plurality of hydrodynamic dampers (“Fins 322 facilitate attenuating motion of wind turbine 10 in a side-to-side direction, such as in a direction of arrow C or arrow D, shown in FIG. 4”) and an attachment portion thereof are directly provided on a lower portion of the structure body and positioned only in water and the plurality of hydrodynamic dampers is provided on an outer circumference of the structure body (see Figure 4, hydrodynamic dampers 322 are positioned only in the water and are positioned on the bottom portion of the tower and attenuate the movement of the tower in C, D, and E directions).
Because Borgen discloses an offshore turbine that is moored to a seafloor, and because Lopez teaches an offshore turbine that includes hydrodynamic dampers positioned onto the tower and in the water, and Lopez further teaches that the dampers can be any suitable cross-sectional shape which includes a “blade” shape, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wind turbine of Borgen such that the tower includes a plurality of hydrodynamic dampers positioned on an outer circumference of the structure body and positioned only in the water with a blade shape as taught by Lopez for the purposes of attenuating motion of wind turbine in a side-to-side direction and in the yaw (E) direction.
Regarding claims 2-3, Borgen in view of Lopez teaches the yawing suppressing apparatus of a wind turbine according to claim 1 above. Borgen further discloses the wind 
Regarding claim 10, Borgen in view of Lopez teaches the wind turbine according to claim 1 above. Borgen further discloses the nacelle is supported by the structure body such that a predetermined angle is formed between a horizontal plane and the rotation shaft of the rotor in a state where wind is not received so that the rotation shaft of the rotor in a state where wind is received becomes parallel to a wind direction (Borgen, see Figure 2a).
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen (US 7296971) in view of Lopez (US 8057127), and further in view of Nieuwenhuizen (US 20090142178).
Borgen in view of Lopez teaches the yawing suppressing apparatus of the wind turbine claim 1 above. 
Borgen fails to teach a hydraulic damper or a friction damper.
Nieuwenhuizen teaches a wind turbine with a damping apparatus (18 and 28) in the structure. The dampers can be hydraulic or spring (friction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the floating offshore wind turbine of Borgen by utilizing a hydraulic or friction damper as taught by Nieuwenhuizen for the purposes of suppressing yaw movements of the wind turbine, thereby maximizing efficiency of the turbine.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgen (US 7296971) in view of Lopez (US 8057127), and further in view of Rodriguez Tsouroukdissian (US 8641369).
Borgen in view of Lopez teaches the yawing suppressing apparatus of the wind turbine claim 1 above. 
Borgen fails to teach a hydraulic damper or a friction damper.
Rodriguez Tsouroukdissian teaches a wind turbine with a damping apparatus (110, 210) in the structure. The dampers can be hydraulic or friction (Col. 13, Lines 35-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the floating offshore wind turbine of Borgen by utilizing a hydraulic or friction damper as taught by Rodriguez Tsouroukdissian for the purposes of suppressing yaw movements of the wind turbine, thereby maximizing efficiency of the turbine.








Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745